Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/563,122 filed on 6 September 2019. The response filed 8 December 2021 amends claims 1, 3-5, 7, 9, 11, 12, 14, 16, 18-20, and 22, cancels claims 2, 6, 8, 10, 17, and 21, and presents arguments is hereby acknowledged. 	Claims 1, 3-5, 7, 9, 11-16, 18-20, and 22-24 are presented for examination.

Response to Arguments
Independent Claims 1, 9, and 16
On pages 12-15 of the response filed 8 December 2021, Applicant addresses the 35 U.S.C. 102 rejection made on the 14 September 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102, have been fully considered.
On pages 12-15, Applicant argues that Singh fails to teach or suggest “at a first networking device and at a second networking device.” Applicant argues that Examiner agreed to the proposed amendments in the 8 December 2021 Interview.  	Examiner respectfully agrees and finds this argument persuasive. Although Singh discloses “calculating, at a first networking device and at a second networking device, a first hash value” and “calculating, at the first networking device and at the 

Dependent Claims 3-5, 7, 11-15, 18-20, and 22-24
On pages 12-17 of the response filed 8 December 2021, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 14 September 2021 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive.

Claim Interpretation
Claim 1 discloses “a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: calculating, at a first networking device and at a second 
Claim 16 discloses “one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause one or more processors to perform acts comprising: calculating, at a first switch device and at a second switch device.” Examiner interprets the one or more processors of the system to be within the first switch device and the second switch device. This interpretation is supported by FIG. 1 and 0036 of Applicant’s specification.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in a telephone interview with assigned attorney Tanner Mort (Reg. No. 79,361) on 6 January 2022.

Please amend Claim 1 as follows:


 1. 	(Currently Amended) A system comprising: 	one or more processors; and  	one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising:  		calculating, at a first networking device and at a second networking device, a first hash value representing at least an identifier of a group of computing devices and an identifier of a first interface of the first networking device;  		calculating, at the first networking device and at the second networking device, a second hash value representing at least the identifier of the group of computing devices and an identifier of a second interface of the second networking device;  		determining, by the first networking device and the second networking device and based at least in part on the first hash value and the second hash value, that the first interface of the first networking device is a greater interface for sending traffic to the group of computing devices than the second interface of the second networking device;  		based at least in part on determining that the first interface is the greater interface, establishing, by the first networking device, a connection with the group of computing devices such that the traffic flows through the first interface.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "determining, by the first networking device and the second networking device and based at least in part on the first hash value and the second hash value, that the first interface of the first networking device is a greater interface for sending traffic to the group of computing devices that the second interface of the second networking device" and "based at least in part on determining that the first interface is the greater interface, establishing, by the first networking device, a connection with the group of computing devices such that the traffic flows through the first interface," presented in all the independent claims and not found in the prior art references.

For instance, US Patent 10,382,217 B1 to Kebler et al discloses an algorithm calculator for making an election for the most single active eligible forwarder in a group. However, Kebler fails to disclose “determining, by the first networking device and the second networking device and based at least in part on the first hash value and the second hash value, that the first interface of the first networking device is a greater interface for sending traffic to the group of computing devices than the second interface of the second networking device.” US Patent 10,862,749 B1 to Kiyak et al, in a similar field of endeavor, discloses comparing interface utilization rates across devices in a spine layer. However, Kiyak’s interface comparison fails to disclose “based at least in part on determining that the first interface is the greater interface, establishing, by the first 

The Kebler/Kiyak/Levy/Song system fails to disclose “determining, by the first networking device and the second networking device and based at least in part on the first hash value and the second hash value, that the first interface of the first networking device is a greater interface for sending traffic to the group of computing devices that the second interface of the second networking device” and “based at least in part on determining that the first interface is the greater interface, establishing, by the first 
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 9, and 16 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459